



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Lopez-Rios,









2016 BCCA 45




Date: 20160127

Docket: CA43147

Between:

Regina

Respondent

And

Samuel Lopez-Rios

Appellant






Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson




On appeal from:  An
order of the Provincial Court of British Columbia, dated
May 27, 2013 (
R. v. Lopez-Rios
, Surrey Docket No. 194235-2-C).




Counsel for the Appellant:



G. Kotz





Counsel for the Respondent:



R.D. Leong





Written Joint Submission filed:



December 11, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 27, 2016









Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014 SCC 26.
Held:  Appeal allowed. The appellant was entitled to a credit on a 1:1.5 basis.

Reasons for Judgment of the Honourable
Madam Justice Newbury:

[1]

The appellant pleaded guilty on January 30, 2013 to a charge of
possession of methamphetamine for purposes of trafficking. He was sentenced to
a term of imprisonment of 51.5 months after being given credit, on a 1:1 basis,
for pre-sentence custody of 254 days.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
2014 SCC 26, he pursued his wish to appeal his
sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such credit
under s. 719(3.1) of the
Criminal Code
.

[4]

In these circumstances I would grant an extension of time for the filing
of this appeal, grant leave to appeal, and allow the appeal to the extent only
that the sentence be reduced to 1,444 days, with credit of 381 days having been
granted for pre-sentence custody.

The
Honourable Madam Justice Newbury

I AGREE:

The Honourable Mr. Justice
Groberman

I AGREE:

The Honourable Madam Justice
Dickson


